Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Nov. 23, 2020 has been received and entered.
Currently, Claims 1-3, 6-11, 13-17, 19-24 are pending. Claims 1-3, 6-7, 9-11, 13, 15-17, 19, 21-24 are examined on the merits. Claims 8, 14, and 20 are withdrawn.
Election/Restrictions
Claims 8, 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply tiled on Oct 16, 2018,
Applicant's election with traverse of female, vulvar skin, Bidens pilosa, water, beta-sitosterol in the reply filed on Oct. 16, 2018 is acknowledged. The traversal is on the ground(s) that beta-sitosterol is only a single limitation. This is not found persuasive because the further comprising ingredient are not the same Markush group. A search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 22, 2020, June 24, 2020, Dec. 5, 2019, Sept. 27, 2019, June 26, 2019, June 3, 2019, March 5, 2019, Feb, 19, 2019, April 17, 2018 is in compliance with the provisions of 37 CFR 1,97, Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 13, 15-17, 19, 21, and 22-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


In Claims 9, 15 and 22, the term “dimethylisosorbide” is not found in the Specification.  This limitation is deemed new matter and should be deleted from the claim or, alternatively, Applicant should particular point to adequate support for this limitation in the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-11, 13, 15-17, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas et al. (from IDS, 2006, Pharmacolgyonline, 3: 428-434) in view of Viiadot Petit et al. (US 2013/0017239 A1) and Cunningham et al. (from IDS, WO 2009/109869 A2).
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and 
Thus, the claims can still be interpreted as reading, “comprising”.
Cardenas et al. teaches Biden pilosa as a dermal cream has no toxicity (Abstract), which has antioxidant and immunolodulatory, diuretic, antimalarial, anticancer and antipyretic, hypotensive, antileukemia, anti-ulcerogenic effects (page 429, paragraph 2). The UV protective and antioxidant effects can be used with cosmetic purpose to protect the skin (page 432, paragraph 4). 2000 mg/Kg and 1000 mg/Kg repeat dose do not produce toxicity and dermal irritation (page 432, Conclusion), which translated into 0.2% and 0.1% of Biden pilosa extract. Everyone ages so anyone would be in need of reducing signs of skin aging. When the 
However, Cardenas et al. does not teach beta-sitosterol and glycol and water, vulvar skin, co-solvent ethanol.
Viiadot Petit et al. teaches surfactants, such as polyethylene glycol [0044] and an agent stimulating derma or epidermal macromolecular synthesis such as beta-sitosterol [0056] for use in preparation of pharmaceutical, cosmetic composition (Abstract). Water is an acceptable pharmaceutical carrier that is routinely used in making lotions for skin application. Water would be inherently present for-making composition with surfactants.
Cunningham et al. teaches alcohols for skin sanitizing base compositions [0003], such as ethyl alcohol [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Bidens polisa and beta-sitosterol because these ingredients can be used in a cosmetic composition as antioxidant and stimulating skin regeneration. One would have been motivated to make anti-aging agent for the expected benefit of keeping skin young with antioxidants and skin regeneration agents. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Bidens polisa on vulvar skin because it can be used in a cosmetic composition as antioxidant for skin application. One would have been motivated to make anti-aging agent for the expected benefit of keeping skin young, including vulvar skin. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use cosolvent ethyl alcohol and water because these ingredients can be used in a cosmetic composition as disinfectants that can be used in cosmetics. One would have been motivated to make anti-aging agent with ethyl alcohol for the expected benefit of applying to skin to keep skin sanitized. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Response to Arguments
Applicant argues that there is no reason to combine the references. 
In response to Applicant’s argument, Koster teaches the use of Bidens polisa for female genital modification, which includes the vulvar skin.  Viladot Petit et al. teaches the surfactants, beta-sitosterol for use as a formulation for skin. It would be obvious to use ingredients known for skin application to be combine for use with vulvar skin application as taught by Koster.
Applicant argues that the reference does not teach about 0.01 -5% weight of the active ingredient. 
In response to Applicant's argument, the claims are drawn toward application of the composition for female vulvar skin. Koster teaches the use of Bidens polisa for female genital modification, which includes the vulvar skin. The amount to use would be a safe and non-damaging amount that can modify vulvar skin as the genitalia is sensitive to physiological conditions that are not safe for use on the genitalia. One of ordinary skill in the art would know the amount to use for modifying vulvar skin on a female. Thus, the safe and effective amount would be obvious to use.
Applicant argues that cosolvent is not taught.
In response to Applicant’s argument, Cunningham et al. teaches alcohols for skin sanitizing base compositions [0003], such as ethyl alcohol [0015].  It would have 
Double Patenting
Claims 1-7, 9-13, and 15-20 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/306399 and claims 1-3, 5-9, 12-15, 18-22, 25-26, 29 of copending Application No. 15/304818.  
Applicant has requested that the rejections be held in abeyance at this time, so the rejections remain of record for the reasons set forth in the previous Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655